Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

OFFICE ACTION
	This FINAL office action is a response to reply filed on 1/10/2022.
	The claim amendments and remarks do not overcome the prior art of record Dimou (US 2009/0288059; therefore, the rejection of claims 38-46 based on the prior art of record Dimou are maintained and updated according to the claim amendments.

	Claims 38-46	=	active
Claims 47-57	= 	Then, are non-elected-withdrawn-without traverse claims for possible inclusion in divisional application. Now, are claims requested for rejoinder.

Rejoinder Request
The Applicant requests rejoinder of claims 47-57 upon receiving an indication of allowance of the presently elected claims 38-46.

Examiner Response to Rejoinder Request
The Examiner has considered the request, and denies the request because the following reasons:
a. 	All claims 38-46 are still under 102 rejection by the prior art of record Dimou (US 2009/0288059, see art rejection below.
b.	All claims 38-46 are still under double patenting rejection, see double patenting rejection below.	
c. 	MPEP § 821.04 indicates that, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. The claims request for rejoinder (claims 47-57) do not depend from or include all the limitations of an allowable claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 39  (claim 39 include the limitation of independent claim 38)  is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 52  of copending Application No. 16/375,620.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 38-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record Dimou (US 2009/0288059)
Regarding claim 38, the prior art discloses a method, comprising: 
Executing instructions stored in a memory using a processor to provide a developer environment corresponding to a computer-aided design software (computer/processor (par 44, 112)); 
Directing, by the developer environment, a generation of a first design, wherein the first design comprises a reference netlist (reference netlist= synthesized gate netlist (par 41, 110), mapped Verilog netlist (fig. 4));
synthesized gate netlist (par 41, 110), mapped Verilog netlist (fig. 4) original/Verilog/initial/synthesized/ HDL netlist and new /functional/generated/created/final netlist (in at least fig. 4, par 41, 49, 51, 55, 58, 60, 62, 78, 110) are compared/ run/ simulated/verified/matched (see at least par 41, 48, 51, 55, 57-62, 110) ), wherein the portion of the reference netlist corresponds to a programmable logic circuit design (ASIC design (fig 4)) that has previously undergone an optimization operation (Fig. 4 discloses Place & route to produce database Layout file 442 (GDSII) based on optimized reference netlist (Mapped/ synthesized Verilog Netlist” in fig 4). The data can be used to reconstruct all or part of the artwork to be used in sharing layouts (see par. 62))), and wherein the comparison is based at least in part on a routing of fanouts (see one or more of: slack matching fanout, buffer tree fanout,  fanout optimizations, fanout nodes/tree,  fanout connections/interconnections, fanout dependent slack cells, fanout channels,  gate/node fanout, fanout tree, fanout shape, as disclosed in one or more of abstract, par 40, 54-55, 73, 77, 86, 95-100, 110, 103, 105, 108, fig. 8 ) between cells of the reference netlist; 
Directing, by the developer environment, an identification of a subset of the reference netlist as matching (channels, slack/latency matching, input/output subset, bottle neck identification, similar type of cells, gate replication, netlist result matching, equivalent nodes, slack matching fanout, clusters (Abstract, par. 5, 14, 23, 25, 27, 40, 43, 54, 56, 60, 74-75, 86, 99-100-103, 110)) based at least in part on the comparison; and 
Directing, by the developer environment, a generation of a programmable logic circuit design for the second design at least in part by reusing placement of the subset (i.e., Slack matching models can be used to take advantage of fanout, reuse existing parts, previously for push channels can be used for pull channel communications, distance update can be used, predefined and optimized design components such as adders and multipliers that can be used, gate replication can be used to reduce the levels of logic, nodes/cluster preserved (abstract, par. 5,  27, 40-42, 48, 56, 74-75)) of the reference netlist identified as matching.
(Claim 39) directing, by the developer environment, a generation of a bit stream based at least in part on the programmable logic circuit design; and directing, by the developer environment, an implementation of the programmable logic circuit design for the second circuit 
(ASIC is formed/implemented by converting FPGA to ASIC.  Programmable IC/ programmable devices, PLA/FPGA/PLD/ASIC inherently must be configured/programmed with some kind of bit/data stream/string, source code, configuration/data file to program/burn/down-load, using, i.e., computer or workstation, for the Programmable IC/ programmable devices, PLA/FPGA/PLD/ASIC to function/operate)
(Claims 40-41) wherein directing, by the developer environment, the comparison of the portion of the reference netlist to the second design involves matching of structural components of the reference,  structural components correspond to pins (subsets of inputs/outputs, ports, primary inputs/outputs (par 14-15, 19, 21, 47, 51, 58-60))
(Claim 42) wherein directing, by the developer environment, the comparison of the portion of the reference netlist to the second design involves matching based at least in part on a placement and routing (par 41, 61-62)) of a first routing segment relative to at least a second routing segment (fig 4, 6-8)
(Claim 43) wherein the programmable logic circuit design for the second design is generated without repeating a physical optimization of the reused subset of the reference netlist.
(reuse original/existing/synthesized gates/ parts in synthesized/original netlist, predefined and optimized design components such as adders and multipliers that can be used, gate replication can be used to reduce the levels of logic, data can be used to reconstruct all or part of the artwork to be used in sharing layouts, slack matching implementation, original/equivalent cluster/node preservation, original/correct functions/circuit are preserved (par 40-41, 48, 52, 56, 62, 65, 74-75, 110))
(Claim 44) directing, by the developer environment, a placement (par 41, 61-62)) of portions of the second design that do not match portions of the reference netlist after implementing the reused subset of the reference netlist.
(Claim 45) generating a design database comprising one or more portions of the second design and one or more portions of the reference netlist after the placing of the portions of the second design that do not match portions of the reference netlist.
(Generating database is just an intended use of computer system to create/store data.  For Applicant information, the prior art also has system/computer for creating/generating/storing data base file format, data/design/GDSII in database/memory/design libraries/computer
(Claim 46) directing, by the developer environment, an identification of the subset (channels, slack/latency matching, input/output subset, bottle neck identification, similar type of cells, gate replication, netlist result matching, equivalent nodes, slack matching fanout, clusters (Abstract, par. 5, 14, 23, 25, 27, 40, 43, 54, 56, 60, 74-75, 86, 99-100-103, 110))of the reference netlist based at least in part on a comparison between matching cells.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851